©0 eo IN DB Hn FP WO NH

Oo bo NY WNP NH NY NY NY NO HK RHR Fe HF KF Fe Fe OS eS
oN AA BDH & Sow RAAnAnKRwWDNHHE DS

Case 4:20-mj-04253-JR Document 2 Filed 01/27/20 Page 1 of 2

MICHAEL BAILEY

United States Attorney

District of Arizona

United States Courthouse

405 W. Congress Street, Suite 4800
Tucson, Arizona 85701

Telephone: 520-620-7300
Attomey for Plaintiff

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

COM S25 5H J

United States of America, Mag. No.
Plaintiff,
AFFIDAVIT FOR DETENTION OF
vs. MATERIAL WITNESSES
Jessica Anne Moore,
Defendant.

 

 

 

fli carc&s }{ Te lwa
(Name of Affiant)
1. I am a Border Patrol Agent of the United States Border Patrol, Department

on oath, deposes and states:

 

of Homeland Security, Tucson, Arizona, and make this affidavit as such officer.

2. A criminal complaint in this matter has been filed charging that the defendant
did knowingly transport certain illegal aliens, namely Pedro Luis Veliz-Soto, Refugio
Guzman-Ramirez and Franklin Azuero-Quinzhe, hereinafter called the "witnesses," in the
United States, knowing or in reckless disregard of the fact that the witnesses had come to,
entered, or remained in the United States in violation of law.

3. The said witnesses have testimony to give in said matter of a material nature
in that the witnesses illegally entered the United States and the defendant did transport in
the United States in any manner whatsoever, said witnesses, regardless of any official
action which may later be taken with respect to such witnesses which is a violation of law.

4. The above witnesses are citizens and residents of Ecuador and Mexico who
entered the United States illegally and who would return to Ecuador and Mexico to reside

if released in the proceeding.

 
oOo Oo HN HD nH FP WW NO

NO NO NO NO NH WN ND YN NO HR HH Fe KF HF KF POS S|
oN DH NH FP WO NYO KH DOD CO CO HIT DB FP WD NO KS CO

 

Case 4:20-mj-04253-JR Document 2 Filed 01/27/20 Page 2 of 2

5. Because of the above, the presence of the witnesses in further proceedings in
the within matter could not be required by subpoena of the court system of the United
States, and securing such presence by subpoena would become impracticable.

6. I therefore request that the above-named aliens be detained as witnesses for
further proceedings in this case and that reasonable bail be set pursuant to 18 U.S.C. §§
3144 and 3142.

 

Border Patrol Agent
U.S. Border Patrol
Tucson, Arizona

Sworn and subscribed to before me this
January 27, 2020.

LM auisS Op

United States Magistrate Judge

 

 
